                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                   NO. 5:19-CR-446-D


UNITED STATES OF AMERICA                  )
                                          )
         v.                               )        ORDER
                                          )
ANTHONY ORLANDO BETANCOURT                )



       Before the Court is the defendant's motion to file Docket Entry 36 (Supplement to

Sentencing Memorandum with attached character letters) under seal pursuant to Local

Criminal Rule 55.2.

       For good cause shown, the motion is ALLOWED and Docket Entry 36 shall be

filed under seal.

       SO ORDERED.

       This _A:_ day of November, 2020.


                                          j  e;-C, Dever III
                                          United States District Judge




          Case 5:19-cr-00446-D Document 40 Filed 11/04/20 Page 1 of 1
